OPINION
MORRISON, Judge.
The offense is passing as true a forged instrument; the punishment, two. (2) years.
Appellant was represented by counsel of his own choice. Sentence was pronounced on March 11, 1970, and appellant gave notice of appeal. On March 16, 1970, the docket sheet reflects that the appellant appeared in open court and stated to the court that his counsel did not represent him. Retained counsel was allowed to withdraw and after hearing and an affidavit of indigency the court found the appellant to be indigent and appointed Charles Huebner to represent the appellant in the appeal of this case. However, Attorney Victor B. Blaine, as attorney for the appellant, approved the record on appeal. Neither Huebner nor Blaine has filed a brief in the trial court even though the time for filing the same was extended by the trial court.
Since the record in this cause reflects that the appellant was indigent and wanted to appeal, this appeal is abated to permit the proceedings to be conducted by the trial court under the provisions of Article 40.09, Vernon’s Ann.C.C.P., assuring that *741the appellant has effective aid of counsel on appeal. Williams v. State, Tex.Cr.App., 458 S.W.2d 932; Steel v. State, Tex.Cr. App., 453 S.W.2d 486.
The appeal is abated.